Citation Nr: 0937372	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in December 2007 at the Nashville RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.  The Board also 
notes that the appellant requested a Travel Board hearing in 
connection with the current claims as well.  The Travel Board 
hearing was subsequently scheduled and held in May 2009.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.


FINDINGS OF FACT

1.  In September 1997, the RO denied entitlement to service 
connection for a nervous condition.  The Veteran did not 
perfect an appeal of that decision.

2.  Evidence received since the September 1997 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a nervous condition, 
claimed as right hand tremor, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The probative evidence of record reveals that the 
Veteran's current insomnia is causally related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision which denied the Veteran's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

2.  Subsequent to the September 1997 RO decision that denied 
the Veteran's claim of entitlement to service connection for 
a nervous condition, new and material evidence sufficient to 
reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  Insomnia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

Specific to request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in October 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim of entitlement to service connection for a 
nervous condition, such error was harmless given that the 
application to reopen the claim of entitlement to service 
connection for a nervous condition is being denied, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from the Premier Medical Group, and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a September 1997 RO rating decision, the Veteran was 
denied service connection for a nervous condition on the 
basis that there was no current diagnosis of any nervous 
condition.  At the time of the September 1997 Board decision 
the pertinent evidence of record included the Veteran's 
service treatment records, records of VA treatment dated 
April 1997 to July 1997, records of Dr. D.B., and a VA 
Compensation and Pension (C&P) exam report, dated in April 
1989.

The September 1997 RO rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a nervous condition, 
claimed as right hand tremors, in August 2005.  The pertinent 
evidence received subsequent to the September 1997 RO rating 
decision includes VA treatment records dated June 1999 to May 
2008 and private treatment records from Premier Medical 
Group.  The Veteran's VA treatment records reveal that the 
Veteran complained of a right hand tremor in October 2005.  
It was noted that the Veteran could not demonstrate tremor at 
that time and that an x-ray of the right hand was normal.  It 
was noted that the Veteran was prescribed atenolol which may 
have controlled the tremor.  No diagnosis of any tremor or 
other neurological condition was provided.  The Board notes 
that the Veteran was prescribed atenolol to control his 
hypertension.  The Veteran's post service treatment records 
associated with the claims folder since the September 1997 RO 
rating decision do not indicate any diagnosis of any nervous 
or neurological condition including right hand tremor.  The 
Board finds that the evidence submitted since September 1997 
RO rating decision is new in that it was not associated with 
the claims folder prior to the September 1997 RO rating 
decision.  However, the Board finds that the evidence is not 
material because it does not, at any point, provide a 
diagnosis of any current nervous or neurological condition, 
including right hand tremor.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for a nervous condition has not been 
received, and that the appeal must be denied.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
insomnia.  The Veteran contends that he first began having 
insomnia in service and was treated for insomnia with 
"relaxers" in service.  The Veteran contends that he has 
had bouts of insomnia since service.  The Veteran's spouse 
has reported that the Veteran has suffered from insomnia 
since separation from service.

The Veteran's service treatment records reveal that the 
Veteran complained of insomnia for three weeks in February 
1981.  The treatment notes indicate that the Veteran was not 
given any medications to treat his insomnia in service.  Upon 
examination at separation from service in October 1988 the 
Veteran was not noted to have any insomnia.  After service, 
the Veteran was diagnosed with insomnia and prescribed 
medication for the condition in February 2005.

At the hearing before the undersigned Veterans Law Judge, 
both the Veteran and the Veteran's spouse testified that the 
Veteran has had sleeping difficulties since service.

In February 2008, the Veteran was afforded a VA C&P 
psychology examination regarding the Veteran's claim of 
entitlement to service connection for insomnia.  The Veteran 
reported that he first experienced sleeping problems while 
stationed in Turkey in 1978.  He reported that he has 
difficulties falling asleep and takes sleeping pills 2 to 3 
times a week.  The Veteran indicated that he falls asleep 
with a sleeping pill at about 10:30 and awakens at 5:30 or 
6:00 and that without a sleeping pill he reported that he 
sometimes does not fall asleep or, when he does, he falls 
asleep at 2 or 3 in the morning.  After examination the 
examiner diagnosed the Veteran with "complaints of 
insomnia" and indicated that "the establishment of a link 
between potential sleeping problems while in the service and 
current difficulties sleeping is tenuous."  The examiner 
further stated that "while sleeping difficulties are 
sometimes in the domain of psychology due to the fact that 
they can be a symptom of an overarching psychiatric syndrome, 
I am not qualified as a psychologist to speak to the medical 
dimensions, including the medical causes of sleep 
disturbance."

In light of the evidence, the Board finds that entitlement to 
service connection for insomnia is warranted.  The Veteran's 
service treatment records reveal that the Veteran complained 
of and was treated for insomnia in service.  The Veteran's 
post service treatment records reveal that the Veteran has 
been diagnosed with insomnia.  In addition, the Board finds 
credible the Veteran's reports that he has had sleeping 
difficulties since separation from service.  The Court has 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Davidson v. Shinseki, No. 2009-7075 (Fed.Cir. Sept. 14, 
2009).  As such, entitlement to service connection for 
insomnia is granted.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a nervous 
condition is not reopened and the appeal is denied.

Entitlement to service connection for insomnia is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


